AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ONSEPTEMBER 29, 2014 Registration Statement File No. 333-34510 Registration Statement File No. 333-59316 Registration Statement File No. 333-81172 Registration Statement File No. 333-92276 Registration Statement File No. 333-102907 Registration Statement File No. 333-112380 Registration Statement File No. 333-116866 Registration Statement File No. 333-162141 Registration Statement File No. 333-176249 Registration Statement File No. 333-184923 Registration Statement File No. 333-189367 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment No.1 to Form S-8 Registration Statement No. 333-34510 Post-Effective Amendment No.1 to Form S-8 Registration Statement No. 333-59316 Post-Effective Amendment No.1 to Form S-8 Registration Statement No. 333-81172 Post-Effective Amendment No.1 to Form S-8 Registration Statement No. 333-92276 Post-Effective Amendment No.1 to Form S-8 Registration Statement No. 333-102907 Post-Effective Amendment No.1 to Form S-8 Registration Statement No. 333-112380 Post-Effective Amendment No.1 to Form S-8 Registration Statement No. 333-116866 Post-Effective Amendment No.1 to Form S-8 Registration Statement No. 333-162141 Post-Effective Amendment No.1 to Form S-8 Registration Statement No. 333-176249 Post-Effective Amendment No.1 to Form S-8 Registration Statement No. 333-184923 Post-Effective Amendment No.1 to Form S-8 Registration Statement No. 333-189367 UNDER THE SECURITIES ACT OF 1933 INTERMUNE, INC. (Exact name of registrant as specified in its charter) Delaware 94-3286648 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) Number) 3280 Bayshore Boulevard Brisbane, CA (Zip Code) (Address of Principal Executive Offices) 1999 Equity Incentive Plan 2000 Equity Incentive Plan 2000 Non-Employee Directors’ Stock Option Plan 2000 Employee Stock Purchase Plan Amended and Restated 2000 Equity Incentive Plan Amended and Restated 2000 Non-Employee Directors’ Stock Option Plan Amended and Restated 2000 Employee Stock Purchase Plan (Full Titles of Plans) Andrew K. W. Powell Executive Vice President General Counsel & Secretary InterMune, Inc. 3280 Bayshore Boulevard Brisbane, CA 94005 (415) 466-2200 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications, including all communications sent to the agent for service, should be sent to: Faiza J. Saeed, Esq. Ting S. Chen, Esq. Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019-7475 (212) 474-1000 Large accelerated filerx Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o DEREGISTRATION OF SECURITIES These Post-Effective Amendments (these “Post-Effective Amendments”) relate to the following Registration Statements on Form S-8 (collectively the “Registration Statements”) of InterMune, Inc., a Delaware corporation (the “Company”), filed by the Company with the United States Securities and Exchange Commission (the “SEC”): ● Registration No. 333-34510, registering 853,834 shares of common stock, par value $0.001 per share, of the Company (“Common Stock”) under the 1999 Equity Incentive Plan, 2,000,000 shares of Common Stock under the 2000 Equity Incentive Plan, 180,000 shares of Common Stock under the 2000 Non-Employee Directors’ Stock Option Plan and 200,000 shares of Common Stock under the 2000 Employee Stock Purchase Plan, as previously filed with the SEC on April 11, 2000; ● Registration No. 333-59316, registering 716,939 shares of Common Stock under the 2000 Equity Incentive Plan, 180,000 shares of Common Stock under the 2000 Non-Employee Directors’ Stock Option Plan and 238,980 shares of Common Stock under the 2000 Employee Stock Purchase Plan, as previously filed with the SEC on April 20, 2001; ● Registration No. 333-81172, registering 1,061,287 shares of Common Stock under the 2000 Equity Incentive Plan, 180,000 shares of Common Stock under the 2000 Non-Employee Directors’ Stock Option Plan and 353,762 shares of Common Stock under the 2000 Employee Stock Purchase Plan, as previously filed with the SEC on January 22, 2002; ● Registration No. 333-92276, registering 2,500,000 shares of Common Stock under the 2000 Equity Incentive Plan, as previously filed with the SEC on July 12, 2002; ● Registration No. 333-102907, registering 180,000 shares of Common Stock under the 2000 Non-Employee Directors’ Stock Option Plan and 400,000 shares of Common Stock under the 2000 Employee Stock Purchase Plan, as previously filed with the SEC on January 31, 2003; ● Registration No. 333-112380, registering 300,000 shares of Common Stock under the 2000 Non-Employee Directors’ Stock Option Plan and 400,000 shares of Common Stock under the 2000 Employee Stock Purchase Plan, as previously filed with the SEC on January 30, 2004; ● Registration No. 333-116866, registering 250,000 shares of Common Stock under the Amended and Restated 2000 Non-Employee Directors’ Stock Option Plan and 1,000,000 shares of Common Stock under the Amended and Restated 2000 Equity Incentive Plan, as previously filed with the SEC on June 25, 2004; ● Registration No. 333-162141, registering 3,500,000 shares of Common Stock under the Amended and Restated 2000 Equity Incentive Plan and 800,000 shares of Common Stock under the Amended and Restated 2000 Employee Stock Purchase Plan, as previously filed with the SEC on September 25, 2009; ● Registration No. 333-176249, registering 1,950,000 shares of Common Stock under the Amended and Restated 2000 Equity Incentive Plan, as previously filed with the SEC on August 11, 2011; ● Registration No. 333-184923, registering 2,670,094 shares of Common Stock under the Amended and Restated 2000 Equity Incentive Plan, as previously filed with the SEC on November 13, 2012; and ● Registration No. 333-189367, registering 6,000,000 shares of Common Stock under the Amended and Restated 2000 Equity Incentive Plan, as previously filed with the SEC on June 14, 2013. On September 29, 2014, pursuant to an Agreement and Plan of Merger, dated as of August 22, 2014 (the “Merger Agreement”), among InterMune, Inc., a Delaware corporation (the “Company”), Roche Holdings, Inc., a Delaware corporation (“Parent”), and Klee Acquisition Corporation, a Delaware corporation and wholly owned subsidiary of Parent (“Purchaser”), Purchaser merged with and into the Company, with the Company surviving as a wholly owned subsidiary of Parent (the “Merger”). As a result of the Merger, the Company has terminated all offerings of the Company’s securities pursuant to the Registration Statements.In accordance with undertakings made by the Company in the Registration Statements to remove from registration, by means of a post-effective amendment, any of the securities which remain unsold at the termination of the offerings, the Company hereby removes from registration all of such securities of the Company registered but unsold under the Registration Statements, if any.The Registration Statements are hereby amended, as appropriate, to reflect the deregistration of such securities. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, theregistrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to the Registration Statements to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Brisbane, State of California, onthis 29th day of September, 2014. INTERMUNE, INC. By: /s/ Andrew K. W. Powell Andrew K. W. Powell Executive Vice President, General Counsel and Secretary No other person is required to sign this Post-Effective Amendment in reliance upon Rule 478 under the Securities Act of 1933, as amended.
